        Case 1:16-cv-00807-MHC Document 30 Filed 11/20/18 Page 1 of 20

                                                                       FILED IN CLERK'S OFFICE
                                                                             U.S.D.C. -Atlanta

                                                                         NOV 2 0 2018

                 IN T  UNITED STATES DISTRICT COURT BASES F«~~~s ~Ir
                FOR THE NORTHERN DISTRICT OF GEORGIA     'µ   PUtY Clerk
                          ATLANTA DIVISION

UNITED STATES OF AMERICA
ex rel. ASHLEY CASE

STATE OF GEORGIA
ex rel. ASHLEY CASE

      Plaintiffs,
                                                    Civil Action No.
V.
                                                          •      11    1 f
LIVANOVA, P.L.C.,

                          Defendant.

                           NOTICE OF SETTLEMENT

      The United States hereby notifies the Court that the parties have executed a

settlement agreement, attached hereto. Under the terms and conditions of the

settlement agreement, the parties have filed a Stipulation of Dismissal to dismiss

all claims.

                                Respectfully submitted,

                                BYUNG J. PAK
                                UNITED STATES ATTORNEY



                                  • C'al           641D
                                                W-1   11661   w?.kdl
      Case 1:16-cv-00807-MHC Document 30 Filed 11/20/18 Page 2 of 20




                           Georgia Bar No. 169098
                           600 Richard B. Russell Federal Bldg.
                           75 Ted Turner Drive, S.W.
                           Atlanta, Georgia 30303
                           Telephone: (404) 581-6000
                           Facsimile: (404) 581-6163
                           E-mail: Gabriel. en e us oj. ovvo

                           Counsel for the United States of America


November 20, 2018




                                   2
       Case 1:16-cv-00807-MHC Document 30 Filed 11/20/18 Page 3 of 20




      The undersigned attorney hereby certifies, pursuant to LR 7.1., NDGa.,

that the foregoing notice was prepared in Times New Roman 14 point font.



                               ff.11I'll
                                      1114WNFAWVAj ki 1
                              ASSISTANT U.S.              0




                                        1
      Case 1:16-cv-00807-MHC Document 30 Filed 11/20/18 Page 4 of 20




       This Settlement Agreement (the "Agreement") is entered into among the United States of

America, acting through the United States Department of Justice and on behalf of the Office of

Inspector General (OIG-HS) of the Department of Health and Human Services (HHS), the

State of Georgia (collectively, the "Government"), Livallova USA, Inc., a Delaware corporation

formerly known as Cyberonics, Inc. ("Livallova USA"), and Relator Ashley Case ("Relator")

(each individually a "Party" and collectively "the Parties"), acting through their authorized

representatives.

                                            RECITALS

       A.      Livallova USA manufactures and markets Vagus Nerve Stimulation ("VNS")

devices for the treatment of drug-resistant epilepsy in certain patient populations.

       R.      On March 11, 2016, Relator filed a qui tam action in the United States District

Court for the Northern District of Georgia captioned United States of America and State of

Georgia ex rel. Ashley Case v, Livallova, P.L.C., Civil Action No: 1:16-cv-0807-MHC, pursuant

to the qui tam provisions of the False Claims Act, 31 U.S.C. § 3730(b) and the Georgia False

Medicaid Claims Act, O.C.G.A. § 49-4-168, et seq. (the "Civil Action"). The Government and

Relator agree that Livallova USA was incorrectly identified as "Livallova PLC" in Relator's

complaint and that Livallova USA should be the proper party in the Civil Action. With this

clarification, the complaint in the Civil Action alleged, inter alia, that Livallova USA caused the

submission of false or fraudulent claims to Medicare and the Georgia Medicaid program and

provided illegal remuneration to physicians in violation of the Anti-Kickback Statute, 42 U.S.C.

§ 1320a-7b(b), resulting in violations of both the False Claims Act and the Georgia False

Medicaid Claims Act.
      Case 1:16-cv-00807-MHC Document 30 Filed 11/20/18 Page 5 of 20




       C.      The Government contends that Livallova USA submitted or caused to be

submitted claims for payment to the Medicaid Program, 42 U.S.C. §§ 1396-1396w-5

("Medicaid")

       D.      The Government contends it has certain claims against Livallova USA for

causing false or fraudulent claims to be submitted to the Georgia Medicaid program: The

Government has alleged that between December 2012 and October 2016 Livallova USA

provided remuneration to certain Georgia physicians for speaking engagements at marketing and

educational events that was not commercially reasonable, and that was intended to cause

referrals to implant Livallova USA's VNS devices. The Government contends this remuneration

violated the Anti-Kickback Statute (42 U.S.C. § 1320a-7b(b)), and resulted in the submission of

claims for VNS implants, revisions, and programming claims by Georgia Medicaid providers in

violation of the False Claims Act (31 U.S.C. §§ 3729-3733) and the Georgia False Medicaid

Claims Act (O.C.G.A. § 49-4-168.1, et seq.). The specific claims relevant to the resolution of the

allegations brought by the Government encompass all claims submitted to the Georgia Medicaid

program by all hospitals, physicians, and medical practices in Georgia from December) 2012

through October 2016 related to VNS implantation, revision, and programming. The alleged

conduct and claims described in this Recital D are collectively referred to herein as the "Covered

 • I•mqu

       E.      Livallova USA denies the allegations contained in the Civil Action and Recital D.

       F.      Relator claims entitlement under 31 U.S.C. § 3730(d) and O.C.G.A. § 49-4-

168,2(i) to a share of the proceeds of this Agreement and to Relator's reasonable expenses,

attorneys' fees and costs.

       G.      This Agreement is neither an admission of liability by Livallova USA nor a

concession by the Government that its claims are not well founded.
      Case 1:16-cv-00807-MHC Document 30 Filed 11/20/18 Page 6 of 20




       H.       The above Recitals are true and correct and made a part of this Agreement.

       To avoid the delay, uncertainty, inconvenience, and expense of protracted litigation of the

above claims, and in consideration of the mutual promises and obligations of this Agreement, the

Parties agree and covenant as follows:



        1.      No later than ten (10) business days following the Effective Date of the

Agreement, Livallova USA agrees to pay to the Government the amount of $1,870,633.55

("Settlement Amount"). The amount shall be made payable to the United States pursuant to

written instructions to be provided by the Office of the United States Attorney for the Northern

District of Georgia. t

        2.      Conditioned upon the United States receiving the Settlement Amount, the United

States shall pay to Relator by electronic funds transfer 17% of the Settlement Amount as soon as

feasible after receipt of such payment.

        3.      Livallova USA agrees to pay Relator twenty-eight-thousand dollars ($28,000.00)

in full satisfaction of any attorneys' fees, costs and expenses allowable under 31 U.S.C. §

3730(d) and O.C.G.A. § 49-4-168.2(i) arising from the filing of the Civil Action. That amount

shall be paid no later than ten (10) business days after the later of (a) the Effective Date of this

Agreement and (b) receipt by Livallova USA's counsel of payment instructions in writing from

counsel for Relator. Other than the amounts specified in this paragraph, Livallova USA shall

have no obligation to make any additional payments to Relator or to her attorneys with respect to

the matters covered by this Agreement or otherwise.




1 The United States and the State of Georgia shall separately execute a Memorandum of Understanding concerning
disbursement of the State's share of the Settlement Amount.
      Case 1:16-cv-00807-MHC Document 30 Filed 11/20/18 Page 7 of 20




       4.      Subject to the exceptions in Paragraph 6 (concerning excluded claims) below, and

conditioned upon Livallova USA's full payment of the Settlement Amount, the Government

releases Livallova USA and its predecessors, successors, direct and indirect parent entities,

direct and indirect subsidiaries, and affiliates from any civil or administrative monetary claim the

Government has for the Covered Conduct under the False Claims Act (31 U.S.C. §§ 3729-3733),

the Civil Monetary Penalties Law (42 U.S.C. § 1320a-7a), the Program Fraud Civil Remedies

Act (31 U.S.C. §§ 3801-3812), the Georgia False Medicaid Claims Act (®.C.G,A. § 49-4-168.1),

or the common law theories of payment by mistake, unjust enrichment, and fraud.

       5.      Conditioned upon Livallova USA's full and timely payment of the Settlement

Amount and the amounts set forth in Paragraph 2, above, Relator, for herself and for her heirs,

successors, attorneys, agents, and assigns, fully and finally release Livallova USA and its

predecessors, successors, direct and indirect parent entities, direct and indirect subsidiaries,

affiliates current and former administrative, medical, and clinical staff, managers, directors,

officers, employees, agents, contractors, attorneys, and assigns from any claims, losses,

demands, causes of action, obligations, damages, fees, liens, judgments, and liabilities of any

kind, whether in law or equity, fixed or contingent, presently known or unknown, suspected or

unsuspected, contingent or non-contingent (including but not limited to attorneys' fees, costs,

and expenses of every kind and however denominated), that the Relator has or may have in the

future arising from or related to (1) the Covered Conduct, and/or (2) the conduct by Livallova

USA, its predecessors, successors, direct and indirect parent entities, direct and indirect

subsidiaries, affiliates current and former administrative, medical, and clinical staff, managers,

directors, officers, employees, agents, contractors, attorneys, and assigns alleged in, or learned

from, the Civil Action.
      Case 1:16-cv-00807-MHC Document 30 Filed 11/20/18 Page 8 of 20




       6.       Notwithstanding the release given in Paragraph 4 of this Agreement, or any other

term of this Agreement, the following claims of the Government are specifically reserved and are

not released:

                a.     Any liability arising under Title 26, U.S. Code (Internal Revenue Code) or

                       the Georgia Revenue and Taxation Code, ®.C.G.A. §§ 48-1-1, et seq.;

                b.     Any criminal liability;

                C.     Except as explicitly stated in this Agreement, any administrative liability,

                       including mandatory or permissive exclusion from Federal or State health

                       care programs;

                d.     Any liability to the United States (or its agencies) for any conduct other

                       than the Covered Conduct;

                e.     Any liability to the State of Georgia (or its agencies) for any conduct other

                       than the Covered Conduct;

                f.     Any civil or administrative liability that any person or entity, including

                       any released entities, has or may have to the State of Georgia or to

                       individual consumers or state program payors under any statute,

                       regulation, or rule not expressly covered by releases above, including but

                       not limited to, any and all of the following claims: (i) State of Georgia or

                       federal antitrust violations; (ii) claims involving unfair and/or deceptive

                       acts and practices and/or violations of consumer protection laws;

                g.     Any liability, which may be asserted on behalf of any other payors or

                       insurers, including those that are paid by the State of Georgia's Medicaid

                       program on a capitated basis; and

                h.     Any liability based upon obligations created by this Agreement; or
      Case 1:16-cv-00807-MHC Document 30 Filed 11/20/18 Page 9 of 20




              i.      Any liability of any individuals.

       7.     Relator and her heirs, successors, attorneys, agents, and assigns shall not object to

this Agreement but agree and confirm that this Agreement is fair, adequate, and reasonable under

all circumstances, pursuant to 31 U.S.C. § 3730(c)(2)O and O.C.G.A. § 49-4-168.2.

Conditioned upon Relator's receipt of the payment described in Paragraph 3, Relator and her

heirs, successors, attorneys, agents, and assigns fully and finally release, waive, and forever

discharge the Government, its agencies, officers, agents, employees, and servants, from any

claims arising from the filing of the Civil Action, the Covered Conduct, or under 31 U.S.C. §

3730 or O.C.G.A. § 49-4-168.2; and from any claims to a share of the proceeds of this

Agreement and/or the Civil Action.

       8.     Livallova USA waives and shall not assert any defenses it may have to any

criminal prosecution or administrative action relating to the Covered Conduct that may be based

in whole or in part on a contention that, under the Double Jeopardy Clause in the Fifth

Amendment of the Constitution, or under the Excessive Fines Clause in the Eighth Amendment

of the Constitution, this Agreement bars a remedy sought in such criminal prosecution or

administrative action. Nothing in this Paragraph or any other provision of this Agreement

constitutes an agreement by the Government concerning the characterization of the Settlement

Amount for purposes of the Internal Revenue laws, 'Title 26 of the United States Code.

       9.      Livallova USA fully and finally releases the Government, its agencies, officers,

agents, employees, and servants, from any claims (including attorney's fees, costs, and expenses

of every kind and however denominated) that it has asserted, could have asserted, or may iassert

in the future against the Govcrnmcnt, its agencies, officers, agcnts, cmployccs, and servants,

related to the Covered Conduct and the Government's investigation and prosecution thereof.
     Case 1:16-cv-00807-MHC Document 30 Filed 11/20/18 Page 10 of 20




       10.     Livallova USA fully and finally releases Relator from any claims (including

attorneys' fees, costs, and expenses of every kind and however denominated), that it has asserted,

could have asserted, or may assert in the future against Relator, related to the conduct alleged in

the Civil Action and the Relator's investigation and prosecution thereof.

       11.     The Settlement Amount shall not be decreased as a result of the denial of claims

for payment now being withheld from payment to Livallova USA by any Medicare or Medicaid

contractor (e.g., Medicare Administrative Contractor, fiscal intermediary, carrier) or any state

payer, related to the Covered Conduct; and Livallova USA agrees not to resubmit to any

Medicare or Medicaid contractor or any state payer any of Livallova USA's previously denied

claims related to the Covered Conduct, agrees not to appeal any such denials of claims, and

agrees to withdraw any such pending appeals.

       12.     Livallova USA agrees to the following:

               a.     Unallowable Costs Defined: All costs (as defined in the Federal

Acquisition Regulation, 48 C.F.R. § 31.205-47; and in Titles XVIII and XIN of the Social

Security Act, 42 U.S.C. §§ 1395-1395kkk-1 and 1396-1396w-5; and the regulations and official

program directives promulgated thereunder) incurred by or on behalf of Livallova USA, its

present or former officers, directors, employees, shareholders, and agents in connection with:

                       (1)    the matters covered by this Agreement;

                       (2)    the United States' audits and civil and any criminal investigations

                       of the matters covered by this Agreement;

                       (3)    Livallova USA's investigation, defense, and corrective actions

                       undcrtakcn in response to the United States' audit(s) and civil and any

                       criminal investigation(s) in connection with the matters covered by this

                       Agreement (including attorney's fees);
     Case 1:16-cv-00807-MHC Document 30 Filed 11/20/18 Page 11 of 20




                     (4)     the negotiation and performance of this Agreement; and

                     (5)     the payment Livallova USA makes to the United States pursuant

                     to this Agreement

are unallowable costs for government contracting purposes and under the Medicare Program,

Medicaid Program, TRICARE Program, and Federal Employees Health Benefits Program

(FEHBP) (hereinafter referred to as "Unallowable Costs")

              b.     Future Treatment of Unallowable Costs: Unallowable Costs shall be

separately determined and accounted for in nonreimbursable cost centers by Livallova USA, and

Livallova USA shall not charge such Unallowable Costs, directly or indirectly, to any contracts

with the United States or any State Medicaid program, or seek payment for such Unallowable

Costs through any cost report, cost statement, information statement, or payment request

submitted by Livallova USA or any of its subsidiaries or affiliates to the Medicare, Medicaid,

TRICARE, or FEHBP Programs.

              C.     Treatment of Unallowable Costs Previously Submitted for Pay »exit:

Livallova USA further agrees that within ninety (90) days of the Effective Date of this

Agreement it shall identify to applicable Medicare and TRICARE fiscal intermediaries, carriers,

and/or contractors, and Medicaid and FEHBP fiscal agents, any Unallowable Costs (as defined in

this Paragraph) included in payments previously sought from the United States, or any State

Medicaid program, including, but not limited to, payments sought in any cost reports, cost

statements, information reports, or payment requests already submitted by Livallova USA or any

of its subsidiaries or affiliates, and shall request, and agree, that such cost reports, cost

statements, inforrnatiun reports, or payment requests, even if already settled, be adjusted to

account for the effect of the inclusion of the Unallowable Costs. Livallova USA agrees that the

United States, at a minimum, shall be entitled to recoup from Livallova USA any overpayment
     Case 1:16-cv-00807-MHC Document 30 Filed 11/20/18 Page 12 of 20




plus applicable interest and penalties as a result of the inclusion of such Unallowable Costs on

previously submitted cost reports, information reports, cost statements, or requests for payment.

       Any payments due after the adjustments have been made shall be paid to the United

States pursuant to the direction of the Department of Justice and/or the affected agencies. The

United States reserves its rights to disagree with any calculations submitted by Livallova USA or

any of its subsidiaries or affiliates on the effect of inclusion of Unallowable Costs (as defined in

this Paragraph) on Livallova USA or any of its subsidiaries or affiliates' cost reports, cost

statements, or information reports.

               d.     Nothing in this Agreement shall constitute a waiver of the rights of the

United States to audit, examine, or re-examine Livallova USA's books and records to determine

that no Unallowable Costs have been claimed in accordance with the provisions of this

Paragraph.

       13.     Upon receipt of the full Settlement Amount as described in Paragraph 1, above,

the United States, the State of Georgia, and Relator shall promptly sign and file in the Civil

Action (1) a notice of the United States' and Georgia's election to intervene in the Civil Action

filed by Relator for the purposes of settlement (a notice of partial intervention), and (2)   a Joint
Stipulation of Dismissal of the Civil Action pursuant to Rule 41(a)(1). The dismissal shall be (1)

with prejudice to the United States and Georgia for the Covered Conduct, (2) without prejudice

to the United States and Georgia for all other conduct, and (3) with prejudice to the Relator for

all claims or causes of action arising from or related to the conduct alleged in the Civil Actions.

        14.    This Agreement is intended to be for the benefit of the Parties only. The Parties

do not release any claims against any other person or entity, except to the extent provided for in

Paragraph 15 (waiver for beneficiaries paragraph), below.
     Case 1:16-cv-00807-MHC Document 30 Filed 11/20/18 Page 13 of 20




       15.    Livallova USA agrees that it shall not collect or seek payment for any of the

health care billings covered by this Agreement from any health care beneficiaries or their

parents, sponsors, legally responsible individuals, or third party payors based upon the claims

defined as Covered Conduct.

       16.    Subject to and with the exception to Livallova USA's agreement to pay the

amount set forth in Paragraph 2 above, each Party shall bear its own legal and other costs

incurred in connection with this matter, including the preparation and performance of this

Agreement.

       17.    Each party and signatory to this Agreement represents that it freely and

voluntarily enters in to this Agreement without any degree of duress or compulsion.

       18.    This Agreement is governed by the laws of the United States and the laws of the

State of Georgia. The exclusive jurisdiction and venue for any dispute relating to this Agreement

is the United States District Court for the Northern District of Georgia.       For purposes of

construing this Agreement, this Agreement shall be deemed to have been drafted by all Parties to

this Agreement and shall not, therefore, be construed against any Party for that reason in any

subsequent dispute.

       19.    This Agreement constitutes the complete agreement between the Parties. This

Agreement may not be amended except by written consent of the Parties.

       20.    The undersigned counsel represent and warrant that they are fully authorized to

execute this Agreement on behalf of the persons and entities indicated below.

       21.    This Agreement may be executed in counterparts, each of which constitutes an

original and all of which constitute one and the same Agreement.

       22.     This Agreement is binding on Livallova USA's successors, transferees, heirs, and

assigns.
     Case 1:16-cv-00807-MHC Document 30 Filed 11/20/18 Page 14 of 20




       23.     This Agreement is binding on elator's successors, transferees, heirs, and assigns.

       24.     All parties consent to the Government's disclosure of this Agreement, and

information about this Agreement, to the public.

       25.     This Agreement is effective on the date of signature of the last signatory to the

Agreement ("Effective Date" of this Agreement). Facsimiles and electronic transmissions of

signatures shall constitute acceptable, binding signatures for purposes of this Agreement.



                                      [signatures to follow]
   Case 1:16-cv-00807-MHC Document 30 Filed 11/20/18 Page 15 of 20


                                                         s




                           THE UNITED STATFS OF AMERICA


DATED:                      BY:
                                  GABRIEL MEN EL
                                  Assistant United States Attorney
                                  Northern District of Georgia



 ATE     1   -   ~0 f` °     Y:
                                  LISA M. RE
                                  Assistant Inspector General for Legal Affiairs
                                  Office of Counsel to the Inspector General
                                  Office of Inspector General
                                  United States Department of Health and Human Services
   Case 1:16-cv-00807-MHC Document 30 Filed 11/20/18 Page 16 of 20




                            THE STATE OF GEORGIA


DATF,D:/ L'           BY:                            '
                                                      G il
                            ~`birector, Medi id" raud/Control Unit
                               Georgia Department of Claw


                                    >
DATED:   ~O 23   SI   BY;         ,            .a_
                              MARIAL L. ELLIS
                              General Counsel
                              State Department of Community Health
   Case 1:16-cv-00807-MHC Document 30 Filed 11/20/18 Page 17 of 20




                            Livallova USA, Inc.

                                  .
DATED: ~~,~~ <~' ~   BY:                   ..`.
                           Taylor T. Pollock
                           Vice President, Corporate Legal Affairs & Secretary



DATED: 10,17,5112    BY:~
                        Wi son G. Jones
                        Thompson & Knigit LLP
                        Counsel for Livallova USA, Inc.
Case 1:16-cv-00807-MHC Document 30 Filed 11/20/18 Page 18 of 20
       Case 1:16-cv-00807-MHC Document 30 Filed 11/20/18 Page 19 of 20




                 IN THE        A            COURT
                FOR I' NORTHERN DISTRICT OF  •'
                         ATLANTA DIVISION


UNITED STATES OF AMERICA
ex rel. ASHLEY CASE

STATE OF GEORGIA
ex rel. ASHLEY CASE

      Plaintiffs,
                                                     Civil Action No.
V.

LIVANOVA, P.L.C.,

      Defendant.



      I hereby certify that this document was served by mailing a true copy thereof

by first class mail, with adequate postage affixed thereto, addressed to:

                    Marc N. Garber and Alan H. Garber
                    The Garber Law Firm, P.C.
                    4994 Lower Roswell Road, Suite 14
                    Marietta, Georgia 30068-5648

                    Jack Rosenberg
                    5425 Glenridge Drive, Suite 53
                    Atlanta, Georgia 30342

                    Jim Mooney
                    Assistant Attorney General
                    Office of Attorney General Chris Carr
                    Medicaid Fraud Division
                                         1
Case 1:16-cv-00807-MHC Document 30 Filed 11/20/18 Page 20 of 20




           Georgia Department of Law
           200 Piedmont Avenue, SE
           19th Floor, West Tower
           Atlanta, Georgia 30334


This 20th day of November, 2018.




                                                        M
          11               ♦           1           1 /
1M M0101 ♦                                    R"21101" ML,




                                   2
